t c memo united_states tax_court hugh g and norma j king petitioners v commissioner of internal revenue respondent docket no filed date joe alfred izen jr for petitioners anne w durning for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number big_number sec_6662 penalty dollar_figure big_number big_number respondent concedes that petitioners are not liable for the accuracy- related penalty for after concessions we must decide whether the notice_of_deficiency was sent timely we hold that it was whether petitioners had income in the amounts that respondent determined for we hold that they did whether petitioners had larger costs of goods sold than respondent determined we hold that they did not whether petitioners may deduct larger amounts for depreciation and other expenses than respondent determined we hold that they may to the extent provided herein whether petitioners may deduct soil or water conservation expenses under sec_175 we hold that they may not whether petitioners are liable for the accuracy-related_penalty under sec_6662 for we hold that they are unless otherwise specified section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found hugh g king mr king and his wife norma j king mrs king resided in dothan alabama when the petition was filed a petitioners’ early years petitioners grew up on farms and are high school graduates mr king managed his family’s farm from to and served in the air force from to b petitioners’ income-producing activities mr king entered the construction and sand and gravel businesses around petitioners bought an appliance store around discussed below in paragraph c in mr king inherited a 250-acre farm acres of which were cultivated the rest was forested a sharecropper farmed the cultivated land mr king bought more land after petitioners owned acres of land in including acres of cropland petitioners owned acres of land in of which acres was cropland they sold sand mined from their land and grew timber during the years in issue during mr king received a peanut quota from the u s department of agriculture based on production in past years from his farm the peanut quota allowed him to sell a specified amount of peanuts quota peanuts for about dollar_figure per ton during the years in issue during those years peanut farmers sold peanuts produced in excess of the peanut quota nonquota peanuts for about dollar_figure a ton petitioners rented the cropland to shane roselius in to george roselius in and and to brian watkins in petitioners leased the land to shane and george roselius the roseliuses for dollar_figure per acre and cents per pound for the peanut quota under the lease the roseliuses could keep the proceeds from the sale of peanuts they produced in excess of the peanut quota petitioners received lease income of about dollar_figure in under the lease the roseliuses were required to pay rent each year in advance by january plant a cover crop within days after the peanuts were harvested maintain all ditches and terraces and fertilize the land a storm in destroyed the roof of petitioners’ house left a foot of water in it and flooded parts of the farm the federal government declared the area in which the farm was located to be a disaster_area petitioners received assistance to repair the land mr king spent an amount of time not specified in the record working on the farm during the years in issue he plowed the record does not include lease terms for brian watkins terraces planted cover crops and cleared ditches to maintain the land c king’s appliances petitioners bought an appliance store in jacksonville florida around which they named king’s appliances king’s appliances sold appliances and furniture petitioners moved king’s appliances to dothan alabama around management of king’s appliances mrs king has managed king’s appliances since she makes decisions regarding inventory record keeping and filing tax returns mrs king paid each of the store’s monthly expenses by check and recorded those expenses in spiral notebooks she kept canceled checks and most of the invoices mrs king used spiral notebooks to keep those records from to she recorded payments for layaway sales on cards which she discarded when a customer fully paid for an item for tax purposes mrs king treated layaway sales as occurring in the year the customer fully paid for the item petitioners maintained separate bank accounts for king’s appliances and the farm and a personal savings account during the years in issue mr king worked part-time as a salesperson at king’s appliances during the years in issue incorporation of king’s appliances king’s appliances was a sole_proprietorship in petitioners transferred their assets to king’s appliances inc around date on date king’s appliances inc elected to be an s_corporation effective date the stock of king’s appliances inc was held as follows mr king percent mrs king percent and petitioners’ son howard g king percent petitioners’ purchase of the south oates street building in petitioners bought a building on south oates street the south oates building in dothan alabama for dollar_figure mr king served as the general contractor when they added a second floor to the building in petitioners paid a subcontractor dollar_figure to build the shell of the addition and paid additional_amounts to finish the interior of the addition king’s appliances occupied the south oates building until petitioners used it for storage from to petitioners sold the south oates building in for dollar_figure petitioners’ purchase of land for the ross clark circle building petitioners bought land in dothan alabama and built the ross clark building in petitioners hired a contractor to build the shell of the building for which they paid about dollar_figure after a windstorm destroyed part of the building shell petitioners repaired it and spent about dollar_figure more to finish the building king’s appliances was located there from until the time of trial d petitioners’ income_tax returns for the years in issue from to mrs king submitted records of sales purchases and expenses for king’s appliances to h_r block glenda williams ms williams of h_r block prepared form sec_1040 u s individual income_tax returns for petitioners for and and forms 1120s u s income_tax returns for an s_corporation for king’s appliances inc for and ms williams referred petitioners to harold c ingram mr ingram a certified_public_accountant c p a to prepare form 1040x amended u s individual_income_tax_return for petitioners for form_1040 for petitioners for and form_1120s for king’s appliances inc for petitioners gave a power_of_attorney to mr ingram on a date not specified in the record petitioners filed their form sec_1040 for on date for on date for on date and for on date e respondent’s audit of petitioners’ tax years in revenue_agent angela davis agent davis audited petitioners’ tax years and agent davis asked petitioners to provide their books_and_records pertaining to king’s appliances mrs king provided her spiral notebooks canceled checks and most of the invoices agent davis asked petitioners to provide records showing the cost of improvements at the south oates building petitioners did not provide any records respondent determined that petitioners’ adjusted_basis in the south oates property was dollar_figure ie dollar_figure for the purchase of the building and dollar_figure for improvements minus dollar_figure for depreciation respondent determined that petitioners had a dollar_figure gain on the sale of the building in dollar_figure sale price less dollar_figure adjusted_basis another revenue_agent audited petitioners’ tax years and respondent determined that petitioners’ adjusted_basis was dollar_figure for the ross clark building and dollar_figure for the parking lot respondent determined that petitioners were entitled to deduct depreciation in the amount of dollar_figure for f extension of time to assess tax for the years in issue from to respondent asked petitioners to execute eight form sec_872 consent to extend the time to assess tax for the years in issue and asked king’s appliances inc to execute five form sec_872 for form sec_872 signed by petitioners in response to respondent’s request on date petitioners signed and dated a form_872 extending the time to assess tax for to date in response to respondent’s request on date petitioners signed and dated a form_872 extending the time to assess tax for to date in response to respondent’s request on date petitioners signed and dated a form_872 extending the time to assess tax for to date on date appeals officer sandra norman appeals officer norman asked mr ingram to ask petitioners to agree to extend the time to assess tax for petitioners signed and dated a form_872 extending the time to assess tax for to date in response to respondent’s request on date petitioners signed a form_872 extending the time to assess tax for and to date mrs king dated that form_872 mr king did not respondent received it on date in response to respondent’s request on date petitioners signed and dated a form_872 extending the time to assess tax for and to date on date respondent received a form_872 signed but not dated by petitioners extending the time to assess tax for and to date appeals officer norman wrote to mr ingram in date to ask petitioners to agree to further extend the time to assess tax for and on date respondent received a form_872 signed and dated by petitioners extending the time to assess tax for those years to date form sec_872 for king’s appliances inc on date appeals officer norman asked mr ingram to ask petitioners to agree to extend the time to assess tax for king’s appliances inc for on date mrs king signed and dated a form_872 for king’s appliances inc extending the time to assess tax for to date on date mrs king signed and dated a form_872 extending the time to assess tax for to date on date mrs king signed and dated a form_872 extending the time to assess tax for and to date mrs king signed but did not date a form_872 extending the time to assess tax for and to date respondent received it on date on date mrs king signed and dated a form_872 extending the time to assess tax for and to date g notice_of_deficiency respondent issued a notice_of_deficiency to petitioners for their tax years on date opinion a whether respondent timely sent the notice_of_deficiency petitioners contend that the time to assess tax expired before respondent issued the notice_of_deficiency we disagree generally the commissioner ha sec_3 years to assess tax after a return is filed sec_6501 the 3-year periods for assessing tax expired on date for on date for on date for and on date for respondent issued the notice_of_deficiency on date which is later than those dates if the commissioner and the taxpayer consent in writing to extend the time to assess tax before the 3-year period expires tax may be assessed at any time before the end of the agreed period sec_6501 sec_301_6501_c_-1 proced admin regs the period may be extended by later written agreements made before the previously agreed period expires sec_6501 sec_301_6501_c_-1 proced admin regs the record contains form sec_872 apparently signed by one or both petitioners extending the time to assess tax to date signatures on petitioners’ form sec_872 the parties agree that mrs king signed the five form sec_872 for king’s appliances inc however petitioners testified that they remember signing only two of the eight form sec_872 that apply to their personal income_tax for and that they do not remember whether they signed any of the others respondent’s forensic document examiner james t puckett mr puckett opined mrs king signed the six form sec_872 in question mr king signed four of the six form sec_872 and mr king probably signed a fifth form_872 he expressed no opinion regarding who signed one of the form sec_872 petitioners testified that all the signatures on the form sec_872 look like their signatures we conclude that both petitioners signed all eight of the form sec_872 dates petitioners signed the form sec_872 petitioners point out that one or both of their signatures were not dated on the following three form sec_872 undated signature years prior signed by current expiration respondent expiration mr king date date date date petitioners date date date mrs king date date date petitioners contend that these form sec_872 are invalid because some of the signatures are undated we disagree a form_872 need not be dated if it was signed by both parties before the time to assess tax expired sec_6501 rutter v commissioner tcmemo_1986_407 sec_301_6501_c_-1 proced admin regs petitioners signed the three form sec_872 listed above before the time to assess tax had expired under the 3-year rule_of sec_6501 or under previous extensions conclusion we conclude that respondent timely sent the notice_of_deficiency b whether respondent’s determination of the amount of petitioners’ income for was correct whether petitioners had unreported income in in the amounts respondent determined respondent determined that petitioners had unreported income of dollar_figure in dollar_figure in and dollar_figure in of the dollar_figure amount for petitioners concede that dollar_figure is income and respondent concedes that dollar_figure is not income with respect to the remaining dollar_figure for respondent contends that dollar_figure is unreported income from layaway sales completed in and that dollar_figure is unreported income that petitioners used to buy inventory respondent also contends that petitioners had unreported income from layaway sales of dollar_figure in and dollar_figure in a burden_of_proof with respect to respondent’s deficiency determination the burden of proving a factual issue relating to tax_liability shifts to the commissioner under certain circumstances we do not decide herein whether it was necessary for the corporation to agree to extend the time to assess tax see 506_us_523 sec_7491 petitioners do not contend that sec_7491 applies thus petitioners bear the burden of proving that the determinations in the notice_of_deficiency are in error rule a 290_us_111 before relying on this presumption to establish that the taxpayer has unreported income the commissioner must introduce evidence linking the taxpayer to an income-producing activity 994_f2d_1542 11th cir affg tcmemo_1991_636 596_f2d_358 9th cir revg 67_tc_672 petitioners contend that respondent did not do so we disagree it is undisputed that petitioners engaged in several income- producing activities thus the deficiency determination is presumed to be correct and petitioners have the burden of proving it is incorrect see blohm v commissioner supra petitioners further contend that respondent failed to thoroughly review their books_and_records we disagree nothing in the record suggests respondent did not properly consider the records petitioners provided b whether respondent correctly determined that petitioners received taxable layaway payments in the amount of dollar_figure in respondent determined that petitioners received but failed to report dollar_figure of income from layaway sales in to qualify under sec_1_451-5 income_tax regs for deferral of income on an agreement to provide goods the taxpayer must account for advance_payments pursuant to a method described in paragraph b ii of this section for tax purposes receive substantial advance_payments with respect to such agreement and have on hand or have available in that year through the taxpayer’s normal source of supply the kind and quantity of goods needed to satisfy the agreement in such year petitioners contend they received layaway deposits in and that under sec_1_451-5 income_tax regs that amount is not income in we disagree petitioners offered no evidence showing the amount of payments they received in for layaway sales was not completed in that year we have no basis on which to estimate the amount of those payments petitioners have not shown they qualify for deferral of income under sec_1_451-5 income_tax regs advance_payment sec_4 may be included in income not later than the second year following the year of receipt of these payments if among to qualify as an advanced payment for goods the payment must be an amount received pursuant to an agreement for sale_or_other_disposition in the future of goods the payment must be applied against such agreement and the goods which are the subject of the agreement must be held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business sec_1_451-5 income_tax regs other requirements the taxpayer accounts for the advance_payments using a method described in sec_1_451-5 income_tax regs the advance_payments are substantial and the taxpayer attaches to his or her income_tax return for each year an annual information schedule concerning advance_payments sec_1_451-5 income_tax regs the record does not show whether petitioners meet any of these requirements we conclude that petitioners had unreported income from layaway sales of dollar_figure in c whether petitioners received but failed to report dollar_figure in cash income respondent determined that petitioners had cash income of dollar_figure which they did not report in income and which they used to buy inventory petitioners contend that some of the dollar_figure was a a method is described in sec_1_451-5 income_tax regs if it results in including advance_payments in gross_receipts no later than the time the advance_payments are included in gross_receipts for purposes of the taxpayer’s reports including consolidated financial statements to shareholders partners beneficiaries other proprietors and for credit purposes or if the method_of_accounting for purposes of the taxpayer’s reports results in advance_payments or any portion of those payments being included in gross_receipts earlier than for tax purposes in the taxable_year in which includable in gross_receipts pursuant to the taxpayer’s method_of_accounting for purposes of those reports advance_payments are substantial if under an agreement for the sale of inventoriable goods the advance_payments received during the taxable_year plus the advance_payments received before the taxable_year under the agreement equal or exceed the total costs and expenditures reasonably estimated as includable in inventory with respect to the agreement sec_1_451-5 income_tax regs nontaxable transfer of receipts from their timber sales mr king testified that he put receipts from timber sales before into their appliance business mrs king testified that money from timber sales during the years in issue was deposited in their farm account and that she transferred it to the king’s appliances account as needed petitioners did not state or provide any records showing how much money they transferred petitioners contend that respondent failed to prove that the dollar_figure was from a taxable source respondent linked petitioners to several income-producing activities and thus the deficiency determination is presumed to be correct and petitioners have the burden of proving that the dollar_figure was from a nontaxable source see blohm v commissioner supra petitioners did not do so we conclude that petitioners had unreported cash income of dollar_figure in whether respondent correctly determined petitioners’ gross_receipts from sales for petitioners dispute respondent’s determination that they had unreported income from layaway sales in the amounts of dollar_figure in and dollar_figure in petitioners contend that the amounts determined by respondent are greater than the amounts stated on petitioners’ computerized general ledger which petitioners installed at respondent’s request however the computerized general ledger is not in the record petitioners did not state the amount of gross_receipts it shows and petitioners have not shown that the computerized general ledger is correct conclusion we conclude that petitioners had unreported income and gross_receipts in the amounts respondent determined for c whether petitioners are entitled to larger costs of goods sold than respondent allowed petitioners contend that respondent incorrectly calculated their costs of goods sold for we disagree petitioners’ opening_inventory for petitioners contend that their opening_inventory for includes dollar_figure that they paid to buy air conditioners in which they sold in we disagree mrs king testified that she bought the air conditioners in and sold them in but she also testified that she did not sell most of them in the year after they were bought mrs king testified that she discovered the dollar_figure omission several months before trial while reviewing records but petitioners did not offer those records in evidence under these circumstances it is not clear when petitioners bought or sold the air conditioners thus we are not convinced that the dollar_figure is includable in petitioners’ cost_of_goods_sold for cost_of_goods_sold is computed by subtracting the value of ending inventory for a year from the sum of opening_inventory for and purchases during that year see 439_us_522 n costs of goods sold for and petitioners contend that respondent incorrectly calculated their costs of goods sold for and we disagree petitioners cite 117_tc_7 in which we dealt with deductions of per_diem allowances paid to employees petitioners do not explain how ual applies to this case or give any grounds supporting their contention whether respondent incorrectly calculated cost_of_goods_sold for king’s appliances inc for petitioners contend that respondent incorrectly calculated the adjustment for returns and allowances for goods sold from king’s appliances inc for they contend that their records state that the amount for returns and allowances for is dollar_figure and not dollar_figure as allowed by respondent however petitioners did not provide those records or offer any other evidence to corroborate their claim we sustain respondent’s determination on this issue conclusion we conclude that respondent correctly determined petitioners’ costs of goods sold for d whether petitioners are entitled to larger deductions for depreciation than respondent allowed petitioners contend that their basis in the south oates and ross clark buildings is larger than respondent determined and thus they may deduct more depreciation for those properties than respondent allowed for petitioners also claim that under the mitigation provisions sections they may deduct in depreciation to which they were entitled for the south oates building from petitioners’ adjusted_basis in the south oates building petitioners paid dollar_figure for the south oates building in they sold it in on form_1040 for petitioners reported that their adjusted_basis was dollar_figure respondent contends that petitioners’ adjusted_basis in the south oates building includes only dollar_figure for their purchase of the building in and dollar_figure to add a second story to it in petitioners contend that in addition to those amounts they spent dollar_figure to dollar_figure to remodel the building before they occupied it dollar_figure to dollar_figure to complete the inside of the second story addition and dollar_figure to pave the parking lot mr king testified that he gave all the receipts for these expenses to mrs king petitioners testified that their records of the cost of the building and its improvements were destroyed by the flood when a taxpayer establishes that he or she incurred a business_expense but did not prove the amount of the expense the court may approximate the amount allowable bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir affg in part and remanding 11_bta_743 see 450_f2d_850 5th cir affg 52_tc_971 for the cohan_rule to apply the court must have some basis for estimating the amount of the expense 85_tc_731 mr king testified that petitioners paid dollar_figure to dollar_figure to remodel the first floor finish the interior of the second story addition and complete the parking lot petitioners provided no records to substantiate those amounts but mr king’s testimony on this point was sufficiently credible to provide a basis for our estimate we conclude bearing heavily against petitioners because of their of lack of substantiation that petitioners’ adjusted_basis in the south oates building includes dollar_figure more than respondent allowed petitioners’ adjusted_basis in the ross clark building petitioners reported on form_1120s for that king’s appliances inc owned the ross clark building and that it had an adjusted_basis of dollar_figure respondent determined that king’s appliances inc had a basis in the ross clark building of dollar_figure dollar_figure for the building and dollar_figure for paving construction of the ross clark building began in petitioners said they hired a contractor to build the shell of a new_building and they built the rest mr king testified that they spent about dollar_figure but a windstorm partially destroyed the building shell mr king said it cost about dollar_figure to repair the building and an additional dollar_figure to finish it petitioners testified that they had records of these improvements but they did not produce them or explain why they did not mrs king testified that they received an insurance reimbursement when the building was partially destroyed but she did not remember the amount or the year that they received it petitioners contend that their basis in the ross clark building includes dollar_figure in damages from the windstorm however mrs king testified that they received an insurance reimbursement for their expenses of repairing the partially destroyed building shell the cost of the building dollar_figure for the shell and dollar_figure for improvements totals dollar_figure which is the adjusted_basis respondent determined petitioners have not shown that their adjusted_basis exceeds this amount whether under the mitigation provisions sections petitioners may deduct more depreciation for the south oates building than respondent allowed petitioners contend that they did not deduct all allowable_depreciation for the south oates building from petitioners contend that under the mitigation provisions sections they may deduct more for depreciation for the south oates building in than respondent allowed and amend their tax returns for or otherwise use their unclaimed depreciation_deductions from those years petitioners contend that mrs king’s testimony establishes that they did not deduct depreciation to which they were entitled on the south oates building from we disagree the mitigation provisions allow redress of specified tax inequities despite the statute_of_limitations or similar barriers such as the doctrine_of res_judicata 100_f3d_424 5th cir see generally bittker lokken federal taxation of income estates gifts par 2d ed mertens law of federal_income_tax sec dollar_figure rev the mitigation provisions apply with exceptions not applicable here if the commissioner has made a final_determination as defined in sec_1313 the determination falls within one of the specified circumstances of adjustment or doubling-up situations described in sec_1312 the party against whom the mitigation provisions are invoked or a related_party must have maintained with respect to the treatment of the item in question for the determination_year a position inconsistent with the treatment of the item in another year of the same or related_taxpayer and assessment of tax for that year is barred by the generally applicable_period of limitation or by some other rule_of law sec_1311 and the party who seeks to invoke the mitigation provisions acted timely thereunder and in the proper manner to make a corrective adjustment sec_1314 secs fong v commissioner tcmemo_1998_181 the party seeking to invoke the mitigation provisions bears the burden of showing that all requirements are met 72_f3d_1338 7th cir affg tcmemo_1994_492 766_f2d_1038 7th cir petitioners do not discuss whether they meet the requirements for the mitigation provisions to apply determination for purposes of the mitigation provision includes four things a decision by the tax_court or a judgment decree or other order by any court of competent jurisdiction which has become final a closing_agreement made under sec_7121 a final disposition by the commissioner of a claim_for_refund and under regulations prescribed by the commissioner an agreement for purposes of this part signed by the commissioner and a taxpayer relating to the liability of the taxpayer or the person for whom he or she acts in respect of a tax under this subtitle for any taxable_period sec_1313 none of these events has occurred thus the first requirement is not met ie there is no determination by the commissioner petitioners did not show that the second requirement is met because there is no showing that the determination falls within one of the specified circumstances of adjustment or doubling-up situations described in sec_1312 the third requirement is not met because respondent did not treat petitioners’ failure to claim depreciation_deductions inconsistently at any time we conclude that the mitigation provisions do not apply e whether petitioners are entitled to larger deductions for other expenses than respondent allowed petitioners reported other deductions on forms 1120s for king’s appliances inc for including worker’s compensation freight contract delivery postage employee taxes credit card service charges insurance utilities supplies and office expenses respondent determined that these deductions should be decreased by dollar_figure for increased by dollar_figure for and decreased by dollar_figure for petitioners contend that they may deduct dollar_figure more than they reported for dollar_figure more than they reported for and dollar_figure more than they reported for based on their computer-generated general ledger petitioners contend that respondent has accepted some of the figures in their computerized general ledger and thus must accept all the figures in it we disagree petitioners did not offer in evidence their computerized general ledger testimony or documentary_evidence supporting these claims we sustain respondent’s determination relating to these deductions for f whether petitioners may deduct soil or water conservation expenses a taxpayer generally must capitalize soil and water conservation expenses sec_263 sec_175 provides an exception to the general_rule petitioners contend that they may deduct unspecified amounts in unspecified years for soil and water conservation expenses under sec_175 we disagree to deduct soil and water conservation expenses under sec_175 taxpayers must be engaged_in_the_business_of_farming sec_175 not deduct more than percent of the gross_income derived from farming during the taxable_year sec_175 make expenditures consistent with a soil conservation plan approved either by the soil conservation service of the department of agriculture or a comparable state_agency sec_175 see 110_tc_445 affd 177_f3d_14 d c cir and adopt a method to deduct soil and water conservation expenses under sec_175 a at any time with consent from the secretary or b for the first taxable_year ending after date in which the taxpayer pays or incurs the soil and water conservation expenses that the taxpayer seeks to deduct under the approved plan sec_175 and petitioners contend that mr king is engaged_in_the_business_of_farming however we need not decide this issue because petitioners offered no evidence and make no argument that they meet any of the other requirements of sec_175 there is no evidence that petitioners had an approved soil conservation plan that they had consent from the secretary to adopt the method to deduct soil and water conservation expenses under sec_175 or that they adopted the method to deduct soil and water conservation expenses under sec_175 in the first taxable_year ending after date in which they paid_or_incurred soil and water conservation expenses we conclude that petitioners may not deduct soil and water conservation expenses under sec_175 for any of the years in issue g whether petitioners are liable for the accuracy-related_penalty for whether respondent met the burden of production respondent has the burden of producing evidence showing that petitioners are liable for the accuracy-related_penalty sec_7491 respondent has met that burden by showing that petitioners had inadequate records and book-keeping methods overstated costs of goods sold and deductions and understated gross_receipts and income whether petitioners relied on disinterested professionals a taxpayer is not liable for the accuracy-related_penalty under sec_6662 and b if he or she reasonably relied in good_faith on advice of a competent and independent expert or tax professional who had all the information see 469_us_241 111_tc_215 petitioners contend that they are not liable for the accuracy-related_penalty under sec_6662 for because they made complete disclosures to their accountants and tax professionals and relied on their advice in filing the returns we disagree petitioners bear the burden of proving that they acted with reasonable_cause and in good_faith 116_tc_438 petitioners have not shown that ms williams from h_r block or mr ingram their c p a at the time had all the information needed to prepare petitioners’ returns for the years in issue mrs king gave h_r block the total_amounts of sales purchases and expenses she did not give them supporting documents we conclude that petitioners’ return preparers did not have all necessary information whether petitioners are not liable for the accuracy- related penalty for because they used record- keeping practices that respondent approved in a prior audit petitioners contend that they are not liable for the accuracy-related_penalty for negligence for because they used reasonable record-keeping practices that the commissioner approved in a prior audit we disagree petitioners cite 76_tc_209 affd 810_f2d_209 d c cir and fitzpatrick v commissioner tcmemo_1995_548 to support their contention that the court should consider the fact that the commissioner had sent a no-change letter in weighing the appropriateness of the penalty in boulez and fitzpatrick we denied the taxpayer’s request to equitably estop the commissioner a prior no-change letter for the years in issue did not estop the commissioner from issuing a notice_of_deficiency to the taxpayer in fitzpatrick fitzpatrick v commissioner supra those cases do not support petitioners’ position mrs king testified that king’s appliances was audited in she did not describe the issues considered in that audit or offer a no-change letter in evidence she gave us no basis on which to consider that audit in deciding whether the accuracy- related penalty applies for conclusion we conclude that petitioners are liable for the accuracy- related penalty under sec_6662 to reflect concessions of the parties and the foregoing decision will be entered under rule
